137 Nev., Advance Opinion      es
                              IN THE SUPREME COURT OF THE STATE OF NEVADA


                    DANIEL LAKES, AN INDIVIDUAL,                         No. 79324
                    Appellant,
                    vs.
                    U.S. BANK TRUST, TRUSTEE FOR                             FILED
                    LSF9 MASTER PARTICIPATION
                    TRUST,                                                   DEC 3 0 2021
                    Respondent.                                            EU
                                                                         CLERK
                                                                                       BROWN


                                                                        BY
                                                                              I EF DEPUTY CLERK




                                 Appeal from a district court summary judgment quieting title
                    in a real property action. Eighth Judicial District Court, Clark County;
                    Ronald J. Israel, Judge.
                                Affirmed.


                    Hartwell Thalacker, Ltd., and Doreen M. Spears Hartwell and Laura J.
                    Thalacker, Las Vegas,
                    for Appellant.

                    Ballard Spahr LLP and Maria A. Gall and Joel E. Tasca, Las Vegas;
                    McGuire Woods LLP and Gilbert Charles Dickey and Stephanie J. Peel, Los
                    Angeles, California, and Washington, D.C.,
                    for Respondent.

                    Fennemore Craig, P.C., and Leslie Bryan Hart and John D. Tennert III,
                    Reno,
                    for Amicus Curiae Federal Home Loan Mortgage Corporation.




SUPREME COURT
        OF
     NEVADA


i0) 1947A    4,D.

                          '
                       BEFORE THE SUPREME COURT, EN BANC.


                                                         OPINION
                      By the Court, CADISH, J.:
                                   By statute, a homeowners association (HOA) obtains a lien
                      afforded superpriority status for a portion of delinquent HOA assessments.
                      When the HOA properly forecloses on that lien, it extinguishes the first deed
                      of trust on the property. The first deed-of-trust beneficiary can protect its
                      interest therein, however, by tendering the superpriority portion of the
                      HONs lien before the foreclosure sale. While appellant questions whether
                      that happened here, the undisputed evidence confirms that it did, such that
                      no issue of fact exists as to the first deed of trust's survival.
                                   However, appellant also challenges the district court's decision
                      quieting title in favor of respondent, the first deed of trust holder, arguing
                      that respondent cannot enforce its first-priority interest in the property
                      because the assignment evidencing its status as the first deed-of-trust
                      beneficiary was not recorded until after appellant recorded his grant,
                      bargain, and sale deed showing the interest he obtained in the property
                      from a successor in interest to the purchaser at the HONs foreclosure sale.
                      We are not persuaded by appellant's proposed reading of the recording
                      statute. Appellant acquired only the interest in the property that was
                      conveyed to him when he purchased it, and because of the superpriority
                      tender, he took the property subject to the first deed-of-trust lien recorded
                      years before the HOA foreclosure sale. The fact that the deed-of-trust
                      assignment was recorded after appellant recorded his deed does not affect
                      respondent's right to enforce its lien because the assignment does not
                      change the status of appellant's title, which was always subordinate to the

SOMME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    04161.
                        interest secured by the first deed of trust. As the district court properly
                        quieted title in respondent's favor, we affirm.
                                            FACTS AND PROCEDURAL HISTORY
                                     In April 2007, a borrower purchased the underlying property
                        through a loan secured by a first deed of trust duly recorded with the Clark
                        County Recorder. In May 2007, Freddie Mac purchased the loan. In 2008,
                        the HOA recorded a lien for $625.04 in delinquent assessments. The
                        following month, the lender's nominee recorded an assignment of the deed
                        of trust to Freddie Mac's loan servicer, Ocwen Loan Servicing, LLC. That
                        same month, the HOA recorded a notice of default and election to sell the
                        property listing the amount owed as $1,668.57. In April 2015, the HOA
                        recorded a notice of foreclosure sale stating that the property was in default
                        under the lien for delinquent assessments recorded in 2008. Ocwen
                        tendered $3,241.52 to satisfy the superpriority portion of the lien, which the
                        HOA accepted, but the HOA nevertheless foreclosed on its lien in August
                        2015. Over the next five months, the property was transferred three more
                        times, with the final conveyance made to appellant Daniel Lakes in January
                        2016, by a grant, bargain, and sale deed, which expressly provided that his
                        interest was subject to any claims, encumbrances, or liens. Lakes recorded
                        his deed in January 2016. In the meantime, in December 2015, respondent
                        U.S. Bank Trust acquired the loan from Freddie Mac. In May 2016, Ocwen
                        assigned the first deed of trust to U.S. Bank Trust. Ocwen recorded the
                        assignment in the Clark County Recorder's Office that same month.
                                    Both parties sought to quiet title. The district court granted
                        U.S. Bank Trust's motion for summary judgment, concluding that Lakes
                        took title to the property subject to U.S. Bank Trust's first deed of trust
                        because the superpriority tender cured the default, such that the ensuing
                        foreclosure sale did not extinguish the first deed of trust. The district court
SUPREME COURT
        OF
     NEVADA
                                                              3
(01 1947A    4416#0..

                                        '
also rejected Lakes's argument that title should be quieted in his favor as a
bona fide purchaser because he lacked notice of U.S. Bank Trust's interest
in the property. In so doing, the court concluded that "Lakes argument that
U.S. Bank's interest in the Deed of Trust is void and unenforceable as to
him pursuant to N.R.S. § 111.325 is without merit because the timing of the
Assignment is immaterial to the HOA Sale not extinguishing the Deed of
Trust." The district court certified its order as final under NRCP 54(b). On
appeal, the court of appeals reversed and remanded, concluding that U.S.
Bank Trust's failure to record its assignment of the deed of trust before
Lakes recorded his grant, bargain, and sale deed created a genuine issue of
material fact as to Lakes's status as a bona fide purchaser. We granted U.S.
Bank Trust's petition for review under NRAP 40B.
                              DISCUSSION
            Lakes argues that a genuine issue of material fact exists as to
whether Ocwen tendered enough to cover the superpriority amount of the
HONs lien. While the record does not contain documentation expressly
stating the superpriority amount, we may nonetheless infer from
admissible evidence in the record that Ocwen tendered enough to satisfy it.
See Bank of Am., N.A. v. SFR Invs. Pool 1, LLC (Diamond Spur), 134 Nev.
604, 606, 427 P.3d 113, 117 (2018) (stating that, as explained in prior
decisions, "[a] plain reading of [NRS 116.3116(2) (2012)] indicates that the
superpriority portion of an HOA lien includes only charges for maintenance
and nuisance abatement, and nine months of unpaid [common expense]
assessment?). Here, the HONs notice of delinquent assessments stated
that the borrower owed $625.04 in assessments. Thus, the superpriority
amount of the HONs lien could not exceed $625.04. See NRS 116.3116(2)
(2013) (describing the superpriority component of an HONs lien as "the
assessments for common expenses . . . which would have become

                                     4
                     due . . . during the 9 months immediately preceding institution of an action
                     to enforce the lien" (emphasis added)); Saticoy Bay LLC Series 2021 Gray
                     Eagle Way v. JPMorgan Chase Bank, N.A., 133 Nev. 21, 26, 388 P.3d 226,
                     231 (2017) (recognizing that under the pre-2015 version of NRS 116.3116,
                     serving a notice of delinquent assessments constitutes institution of an
                     action to enforce the lien). Ocwen tendered $3,241.52, which the HOA
                     accepted. Thus, the district court properly determined that the tender,
                     which was in excess of the superpriority portion of the HOA's lien as shown
                     on the notice of delinquent assessments, cured the default as to that portion
                     of the lien such that the ensuing foreclosure sale did not extinguish the first
                     deed of trust. Diamond Spur, 134 Nev. at 606-09, 427 P.3d at 118-21; see
                     Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005)
                     (reviewing de novo a district court order granting summary judgment);.cf.
                     Prop. Plus Invs., LLC v. Mortg. Elec. Registration Sys., Inc., 133 Nev. 462,
                     467, 401 P.3d 728, 731-32 (2017) (observing that an HOA must restart the
                     foreclosure process to enforce a second superpriority default).




                           "Although Lakes asserts that his declaration stating that he paid past
                     due fees and assessments after acquiring the property creates an issue of
                     fact as to whether Ocwen's payment satisfied the H0A's superpriority lien,
                     the declaration does not state when those past due fees and assessments
                     accrued or what they covered. Also, because the HOA conveyed all of its
                     rights, title, and interest to the purchaser at the HOA foreclosure sale, any
                     fees and assessments that were unpaid when Lakes acquired the property
                     must have accrued after the foreclosure sale, such that they would not be
                     part of the superpriority lien that precipitated the foreclosure sale at issue
                     here. See Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029
                     (2005) (providing the standard to survive summary judgment); Cuzze v.
                     Univ. & Cmty. Coll. Sys. of Nev., 123 Nev. 598, 602-03, 172 P.3d 131, 134
                     (2007) (explaining the moving and opposing parties' respective burdens of
                     production and persuasion on summary judgment).
SUPREME COURT
     OF
     NEVADA
                                                           5
(0) 1947A   .RSPOD

 -
                            Relying on NRS 111.325, Lakes argues that if the first deed of
                trust survived the foreclosure sale, the district court nevertheless erred in
                quieting title in U.S. Bank Trust's favor because he recorded his grant,
                bargain, and sale deed showing his interest in the property before Ocwen
                recorded the assignment of the deed of trust to U.S. Bank Trust, making
                the deed of trust unenforceable. We disagree.
                            NRS 111.325 provides that unrecorded conveyances of real
                property, as defined by NRS 111.010 and required to be recorded by NRS
                111.315, "shall be void as against any subsequent purchaser, in good faith
                and for a valuable consideration, of the same real property, or any portion
                thereof, where his or her own conveyance shall be first duly recorded." The
                statute does not speak to the precise question at issue, i.e., whether a party
                who acquires the beneficial interest in the first deed of trust by post-
                foreclosure assignment may enforce its interest therein when another party
                who purchased the property downstream from the foreclosure sale (which
                was void as to the interest secured by the deed of trust) records his grant,
                bargain, and sale deed before the recording of the deed-of-trust assignment.
                Construing the statute in accordance with reason and in a way that
                harmonizes legislative purpose and policy, we conclude that it does not
                apply to allow Lakes to avoid all indebtedness on the property, including
                the duly recorded first deed-of-trust lien.      Pascua v. Bayview Loan
                Servicing, LLC, 135 Nev. 29, 31, 434 P.3d 287, 289 (2019) ("[W]here the
                statutory language does not speak to the issue before us, we will construe it
                according to that which reason and public policy would indicate the
                legislature intended." (internal quotation marks and alteration omitted)).
                            Here, Lakes does not qualify as a subsequent purchaser under
                NRS 111.325 because Ocwen assigned the first deed of trust to U.S. Bank

SUPREME COURT
        OF
     NEVAOA
                                                      6
(0) 1947A
                       Trust roughly four months after Lakes obtained his subordinate interest in
                       the property via the grant, bargain, and sale deed. His interest was
                       subordinate because when he purchased the property in 2016, it was
                       encumbered by a secured creditor's senior lien, as evidenced by the duly
                       recorded first deed of trust. On the date of the foreclosure sale, the HOA
                       owned no interest beyond its subpriority claims for assessments and related
                       fees. The purpose of the recording statute is to protect those who honestly
                       believe they are acquiring a good title. See SFR Iiws. Pool 1, LLC v. First
                       Horizon Home Loans, 134 Nev. 19, 22, 409 P.3d 891, 893 (2018) ("The very
                       purpose of recording statutes is to impart notice to a subsequent
                       purchaser."); Allison Steel Mfg. Co v. Bentonite, Inc., 86 Nev. 494, 497, 471
                       P.2d 666, 668 (1970) ("Recording statutes provide 'constructive notice of the
                       existence of an outstanding interest in land, thereby putting a prospective
                       purchaser on notice that he may not be getting all he expected."); see Bank
                       of Am., N.A. v. Casey, 52 N.E.3d 1030, 1035 (Mass. 2016) (observing that
                       the states recording statute "requires that a mortgage be recorded . . . in
                       order to provide effective notice to anyone beyond the parties to the
                       mortgage transaction and those with actual notice of ir).
                                   A post-foreclosure, off-record deed-of-trust assignment is not
                       material to Lakes's title because the deed-of-trust lien recorded in 2007 was
                       enforceable against the property when Lakes purchased his interest in
                       2016. The property was not sold to Lakes free and clear of all claims, liens,
                       and encumbrances. And his deed reflects that. Lakes purchased title
                       subject to the recorded first deed-of-trust lien, and neither the assignment
                       to U.S. Bank Trust in May 2016 nor the statutory requirement for recording
                       the assignment change Lakes's interest in the property from what he
                       acquired in January 2016. Cf. Kapila v. Atl. Mortg. & Inv. Corp., 184 F.3d

SUPREME COURT
        OF
     Nemo&
                                                            7
(0) I947A    44IPSIA
1335, 1337 (11th Cir. 1999) (concluding that the owner of a mortgage
interest may transfer its interest after the mortgagor files for bankruptcy
because "the perfected mortgage is neither actually nor potentially the
property of the debtor," who holds only legal title, rather than an equitable
interest, in the mortgaged property). Thus, applying NRS 111.325 to these
facts, Lakes and U.S. Bank Trust do not have conflicting claims to the same
interest because Lakes's interest in the property was always subordinate to
the first deed-of-trust lien, which remained unsatisfied. The fact that the
beneficiary of the first deed of trust may subsequently assign its interest to
another party does not affect that interest. In that regard, the unreleased
first deed of trust, recorded in 2007, provided notice of the first-priority lien,
no matter who the beneficiary. It is impossible for a bona fide purchaser to
exist under these circumstances, as any purchaser would have constructive
notice of the deed-of-trust lien, see NRS 111.320, and could not assume the
lien was satisfied absent a record of satisfaction, see NRS 106.260-.270, or
until ten years after the maturity date, see NRS 106.240.
            As the district court found, U.S. Bank Trust's deed-of-trust lien
is enforceable under NRS 106.210, which governs recording requirements
for deed-of-trust assignments. That statute provides that such assignments
must be recorded before the assignee may exercise the power of sale.2 NRS
106.210 (requiring that "any assignment of the beneficial interest under a
deed of trust must be recorded" to be enforced, and "the trustee under the
deed of trust may not exercise the power of sale pursuant to NRS 107.080

      2A1though  Lakes relies on Allen v. Webb in his supplemental reply
brief as supporting his interpretation of NRS 111.325 and his status as a
bona fide purchaser, Allen is inapposite because it addressed the recording
of a new deed of trust, not a post-foreclosure assignment of an already
recorded deed of trust. 87 Nev. 261, 264, 485 P.2d 677, 678 (1971).


                                        8
                        unless and until the assignment is recorded"). NRS 111.325 and NRS
                        106.210 complement each other, as the former allows avoidance of
                        unrecorded instruments against subsequent bona fide purchasers for
                        valuable consideration. The fact that the deed-of-trust assignment here was
                        not recorded until after Lakes took title simply affects who could enforce it
                        at that time, not whether Lakes was on notice of its existence. Lakes was
                        not induced into purchasing the property as a result of U.S. Bank Trust not
                        recording the assignment until May 2016, and he was not prejudiced by U.S.
                        Bank Trust's post-foreclosure recordation of its assignment, as the first
                        deed of trust, no matter who owned it, was unreleased when the HOA
                        foreclosed on its subordinate lien. Cf Smith v. FDIC, 61 F.3d 1552, 1558-
                        59 (11th Cir. 1995) (concluding that purchaser at foreclosure sale under a
                        second mortgage was not "without notice of a mortgage assignee's interest
                        in the first mortgage, such that he could benefit from Florida's recording
                        statute, because he had implied actual notice of that interest from the
                        original lender's recording of the first mortgage); Bank W. v. Henderson, 874
                        P.2d 632, 637 (Kan. 1994) (reasoning that a bank that failed to record its
                        assignment of a first-priority mortgage until after a subordinate lienholder
                        foreclosed in 1991 did not "hold a secret equity by virtue of its failure to
                        record its assignment," because the underlying first mortgage, duly
                        recorded in 1973, gave effective notice of a superior lien, and it "mattered
                        not who actually owned the first mortgage; it was enough that [others] had
                        notice of it").
                                                      CONCLUSION
                                      Given that U.S. Bank Trust recorded its assignment before it
                        counterclaimed to quiet title, and because Lakes does not qualify as a
                        subsequent purchaser under NRS 111.325, the district court properly

SUPREME COURT
        OF
     NEVADA
                                                             9
(0) 1941A    sfejeila
                concluded that U.S. Bank Trust may enforce its deed-of-trust lien in
                accordance with NRS 106.210. We therefore affirm the summary judgment
                in favor of U.S. Bank Trust.
                                                                     6



                                                            a*/           , J.
                                                   Cadish


                We concur:


                                          , C.J.
                                                            -C2=4
                Hardesty                                    Parraguirre


                       A44Gi-.0           , J.                 LIZI/i.ceAD , J.
                Stiglich                                    Silver



                Pickering
                            Ade.           J.
                                                            Herndon
                                                                     A-4,J




SUPREME COURT
        OF
     NEVADA
                                                    10
(0) I947A